United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-509
Issued: June 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 6, 2014 appellant filed a timely appeal from a September 10, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to continuation of pay (COP).
FACTUAL HISTORY
On July 22, 2013 appellant, then a 60-year-old nurse, filed a traumatic injury claim
(Form CA-1) alleging that she sustained an injury to her right thumb and right kneecap in the
performance of duty on June 13, 2013. She tripped on her shoes in the restroom and fell through
1

5 U.S.C. § 8101 et seq.

a door, landing on her thumb and knee. The employing establishment controverted COP, stating
that appellant did not report the injury on a Form CA-1 within 30 days of the incident.
In a September 10, 2013 decision, OWCP accepted appellant’s claim for traumatic injury
for a right metacarpophalangeal sprain of her thumb and a right medial collateral ligament sprain
of her knee. In a decision of the same date, it found that she was not entitled to COP from
June 14 through July 29, 2013. OWCP found that appellant did not report her June 13, 2013
traumatic injury on a form approved by it within 30 days. It explained that the decision
concerned only COP and did not affect her entitlement to other monetary benefits. OWCP
stated, “You may claim compensation for wage loss resulting from this decision by filing Form
CA-7.”
On appeal, appellant contends that she was physically unable to come into work to file a
Form CA-1 in a timely manner, and that at least four people knew directly or indirectly about the
June 13, 2013 incident, but failed to file a Form CA-1 on her behalf.
LEGAL PRECEDENT
Section 8118(a) of FECA authorizes COP, not to exceed 45 days, of an employee who
has filed a claim for a period of wage loss due to a traumatic injury with his or her immediate
superior on a form approved by the Secretary of Labor within the time specified in section
8122(a)(2) of this title.2 The latter section provides that written notice of injury shall be given
within 30 days. The context of section 8122 makes clear that this means within 30 days of the
injury.3
The Board has held that section 8122(d)(3) of FECA,4 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because
of exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for COP. Thus, there is no provision in the law for excusing an employee’s failure
to file a claim within 30 days of the employment injury.5
ANALYSIS
For employees who sustain a traumatic injury, FECA provides that the employing
establishment must continue the employee’s regular pay during any period of resulting disability,
up to a maximum of 45-calendar days. This is called COP. The employing establishment, not
OWCP, pays COP.6

2

Id. at § 8118(a).

3

George A. Harrell, 29 ECAB 338, 340 (1978).

4

5 U.S.C. § 8122(d)(3).

5

William E. Ostertag, 33 ECAB 1925, 1932 (1982).

6

20 C.F.R. § 10.200(a).

2

One purpose of COP is to eliminate an interruption to the injured employee’s salary due
to delay between the notice of injury and payment of compensation benefits.7 The late filing of a
claim for a period of wage loss defeats that purpose.
Appellant’s employment injury occurred on June 13, 2013. She did not file a written
claim for a period of wage loss due to the traumatic injury within 30 days. Appellant’s claim
was not filed until July 22, 2013. As there is no provision in FECA for excusing a late filing, she
is not entitled to COP. This is so regardless of any failure or alleged failure on the part of the
employing establishment8 or local FECA representative.
Appellant contends that she was physically unable to file her claim in a timely manner
and that at least four people knew directly or indirectly of her injury. As OWCP noted in its
September 10, 2013 decision, the denial of COP does not affect her entitlement to other
monetary compensation benefits. Appellant may pursue a claim for wage loss, as distinguished
from COP, for any disability or period of wage loss caused by the accepted employment injury
with the submission of a Form CA-7.
CONCLUSION
The Board finds that appellant is not entitled to COP.

7

Federal (FECA) Procedure Manual, Part 2 -- Claim, Continuation of Pay and Initial Claims for Compensation,
Chapter 2.807.2 (June 2012).
8

See 20 C.F.R. §§ 10.210-211 (detailing the employee’s and employer’s responsibilities in COP cases).

3

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 3, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

